Citation Nr: 0838499	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  06-05 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri



THE ISSUE

Entitlement to an increase in the 20 percent evaluation 
currently assigned for residuals of fracture with 
spondylolysis and spondylolisthesis of the lumbosacral spine, 
L5, S1 postoperative fusion.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from April 1976 to March 1984.  
The veteran also has more than one year and 10 months of 
prior unverified active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 decision by the RO which 
denied an increased rating for the veteran's low back 
disability.  

In the Informal Hearing Presentation, dated in October 2008, 
the representative raised the additional issue of service 
connection for erectile dysfunction secondary to the service-
connected low back disability.  This issue is not in 
appellate status and is referred to the RO for appropriate 
action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the veteran's appeal.  

In the instant case, the evidence of record does not provide 
a clear picture of the current state of the veteran's 
service-connected low back disability.  Medical records 
associated with a Social Security determination show that the 
veteran worked as a network engineer for a communications 
company when he developed a sudden onset of left side 
weakness and memory impairment in May 1999.  Initial 
evaluations failed to reveal the specific etiology of his 
symptoms and it was initially thought to have been a 
cerebrovascular accident although subsequent MRI scan 
revealed no structural central nervous system lesion.  
Associated private medical records indicate that the veteran 
continued to be seen for many months for left hemiparesis and 
gait dysfunction of unknown etiology.  The veteran's 
neurologist thought that perhaps the veteran had a 
neurodegenerative process, the exact nature of which was 
unclear, and it was noted that the veteran had significant 
and persistent disorganization of motor function in two 
extremities, the left upper and left lower extremities, and 
had sustained disturbance of gait and station for many months 
since presenting with the initial complaints in May 1999.  
Cognitive decline was also noted.  The veteran's main 
inability to walk was because of ataxia.  As of January 2000, 
the veteran reported that he used a cane indoors and an 
electric cart outside of the home.  Private medical records 
showed that the veteran can not stand for more than a few 
minutes because of significant left sided weakness, and that 
he relies primarily on use of a wheelchair to ambulate.  

When examined by VA in February 2005, it appears that the 
examiner did not have the claims file to review and relied 
primarily on the veteran's self-described medical history.  
The examination report indicated that the veteran was 
confined to a wheelchair and unable to stand because of back 
pain.  The reported findings were somewhat limited and did 
not include sufficient information concerning the degree of 
functional impairment under the holding in DeLuca v. Brown, 8 
Vet. App. 202 (1995).  A determination of the extent of 
functional loss is central to proper application of the 
rating criteria and requires a thorough examination.  38 
C.F.R. § 4.40 states, in part, that it is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements.  Therefore, the Board finds that another 
VA examination is necessary.  

The duty to assist includes providing a thorough and 
contemporaneous medical examination, especially where it is 
necessary to determine the current level of a disability.  
Peters v. Brown, 6 Vet. App. 540, 542 (1994).  The Board is 
required to discuss its reasons and bases for assigning a 
particular disability rating with reference to the criteria 
contained in the relevant diagnostic code(s).  It is not 
permitted to discuss factors outside the scope of the rating 
criteria, nor is it permitted to speculate on the presence or 
absence of the criteria on the basis of incomplete 
information.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

As the Board is precluded from reaching its own 
unsubstantiated medical conclusions and is instead, bound by 
the medical evidence of record on these matters, further 
development is required.  See Jones v. Principi, 16 Vet. 
App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 
553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  

Finally, the Board notes that the veteran has not been 
provided with information regarding VA's duty to assist under 
the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In light of the discussion above and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED for the 
following action:  

1.  The AMC should send the veteran and 
his representative a corrective VCAA 
notice letter under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) that includes an 
explanation as to the information or 
evidence needed to establish an effective 
date for the claim currently on appeal 
per Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The AMC should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers who treated him for his low 
back disability since February 2005.  
After securing the necessary releases, 
the AMC should attempt to obtain copies 
of all medical records from the 
identified treatment sources, including 
any VA treatment records not already of 
record, and associate them with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
The veteran and his representative are to 
be notified of unsuccessful efforts in 
this regard.  

3.  The veteran should be afforded VA 
orthopedic and neurological examinations 
to determine the current severity of his 
low back disability.  All indicated tests 
and studies are to be performed.  The 
claims folder must be made available to 
the examiners for review, and a notation 
to the effect that this record review 
took place should be included in the 
report.  The examiners should provide the 
answers/findings indicated below to each 
question or instruction posed.  The 
examiners should, to the extent feasible, 
disassociate any coexistent but unrelated 
low back symptoms.

The orthopedic examiner should respond to 
the following:  

I.  Note any limitation of motion in 
the thoracolumbar spine.  

II.  Indicate whether the 
lumbosacral spine exhibits weakened 
movement, excess fatigability, or 
incoordination.  If feasible, these 
determinations should be expressed 
in terms of the degree of additional 
loss of range of motion or 
favorable, intermediate or 
unfavorable ankylosis.  

III.  Express an opinion on whether 
pain could significantly limit 
functional ability during flare-ups 
or when the lumbosacral spine is 
used repeatedly over a period of 
time.  This determination should 
also, if feasible, be portrayed in 
terms of the degree of additional 
range of motion loss or favorable, 
intermediate or unfavorable 
ankylosis due to pain on use or 
during flare-ups.  

The neurological examiner should:  

I.  Identify any neurological 
complaints or findings attributable 
solely to the service-connected 
lumbar spine disability, including 
whether there is any bowel or 
bladder impairment related to the 
low back disability, and provide a 
written discussion of the degree of 
residual weakness or sensory 
disturbances, and how it impacts on 
motor function of the lumbar spine.  

II.  Note whether any intervertebral 
disc syndrome that may be present 
results in incapacitating episodes 
and indicate the total duration of 
any of these episodes.  

III.  Provide a detailed description 
of all scars resulting from the back 
surgery, including whether any scars 
are superficial, painful, unstable, 
or limit function.  

If the examiners find that it is not 
feasible to answer any question, they 
should so indicate and include an 
explanation.  The clinical findings and 
reasons upon which the any opinion is 
based should be typed or otherwise 
recorded in a legible manner for review 
purposes.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications should be associated with 
the claims folder, if possible.  The 
veteran is hereby advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.  

5.  Following completion of the 
foregoing, the AMC must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the AMC should determine if all medical 
findings necessary to rate the veteran's 
low back disability have been provided by 
the examiners and whether they have 
responded to all questions posed.  If 
not, the reports must be returned for 
corrective action.  38 C.F.R. § 4.2 
(2008).  

6.  After the requested development has 
been completed, the AMC should 
readjudicate the merits of the claim 
based on all the evidence of record and 
all governing legal authority, including 
the VCAA and implementing regulations, 
and any additional information obtained 
as a result of this remand.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

